Exhibit 10.1

 

SUMMARY OF OFFICER COMPENSATION ARRANGEMENTS

 

The following table sets forth the revised salary and bonus arrangements of
certain “named executive officers,” as defined in Item 402 of Regulation S-K, of
Digirad Corporation (the “Company”) for 2005.  The named executive officers of
the Company listed below are also eligible to receive option grants under the
Company’s 2004 Stock Incentive Plan, at the discretion of, and on the terms
approved by, the board of directors.  The determination of who constitutes a
named executive officer is being made as of July 27, 2005 and may subsequently
change, depending on the amount of cash bonuses awarded by the board of
directors to the Company’s officers with respect to services performed during
the fiscal year.

 

 

 

 

 

2005 Compensation

 

Executive Officer

 

Position

 

Salary (1)

 

Bonus

 

Gerhard F. Burbach (2)

 

President and Chief Executive Officer

 

$

325,000

 

 

(3)

Vera P. Pardee

 

Vice President, General Counsel and Secretary

 

230,000

 

 

(4)

Todd P. Clyde

 

Chief Financial Officer

 

225,000

 

 

(4)

Peter M. Sullivan (5)

 

Senior Vice President of Operations

 

200,000

 

 

(3)

David M. Sheehan (6)

 

Former President and Former Chief Executive Officer

 

300,000

 

 

(4)

Herbert J. Bellucci (7)

 

Former Senior Vice President of Operations

 

188,000

 

 

(4)

 

--------------------------------------------------------------------------------

(1)          All salaries effective as of April 1, 2005, other than the salaries
for (a) Mr. Burbach, which is effective as of April 25, 2005 and
(b) Mr. Sullivan, which is effective as of April 28, 2005.

 

(2)          Mr. Burbach commenced serving as the Company’s President and Chief
Executive Officer as of April 21, 2005.  Mr. Burbach has served as a member of
the Company’s board of directors since October 2004.  Mr. Burbach will also be
entitled to be reimbursed for reasonable travel and living expenses and for
reasonable expenses incurred in connection with any relocation.

 

(3)          Each of Mr. Burbach and Mr. Sullivan is eligible to receive an
annual bonus at the discretion of the Company’s board of directors based upon
meeting certain financial and other performance criteria to be established for
each such person.

 

(4)          The aggregate bonus amount payable to the Company’s executive
officers eligible to receive such bonuses (the “Aggregate Bonus Amount”) in 2005
is equal to (i) 1.667% of each dollar of the Company’s revenue over $68.0
million plus (ii) 5% of each dollar of the Company’s net income if total net
income is above $1.0 million.  In the event, however, that certain minimum
revenue and net income thresholds are not met, no bonuses will be paid.  Each
executive officer eligible to receive bonuses will be entitled to receive that
portion of the Aggregate Bonus Amount which is equal to the quotient obtained by
dividing (i) such executive officer’s base salary by (ii) the sum of all base
salaries for the Company’s executive officers eligible to receive bonuses.  The
bonus amounts payable to each of the Company’s executive officers may be reduced
in the event that the individual goals for each such executive officer are not
achieved.  The bonus amounts will be accrued quarterly and paid following the
completion of the Company’s 2005 audit.

 

(5)          Mr. Sullivan commenced serving as the Company’s Senior Vice
President of Operations as of April 28, 2005.  Mr. Sullivan has provided
consulting services to the Company since January 2005.  Mr. Sullivan will also
be entitled to be reimbursed for reasonable travel and living expenses and for
reasonable expenses incurred in connection with any relocation.

 

(6)          Mr. Sheehan ceased serving as the Company’s President and Chief
Executive Officer as of April 21, 2005.

 

(7)          Mr. Bellucci ceased serving as the Company’s Senior Vice President
of Operations as of April 21, 2005.

 

--------------------------------------------------------------------------------